El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
El apelante como demandante en la corte inferior trató de anular una sentencia dictada contra él por varios funda-mentos.
El primero fné que se habían acumulado dos causas de acción, una por $40.08, de la competencia de la Corte Municipal de'Yauco, y otra por $516.63, y que requerían dis-tintos lugares para la celebración del juicio. Se invoca ni artículo 104 del Código de Enjuiciamiento Civil, párrafo 8. Es como sigue:
“Art. 104. — El demandante podrá acumular varias acciones en una misma demanda, cuando todas se derivan de:
• ■ * * * * # # #
“8. Las acciones así acumuladas deberán todas corresponder a una sola de estas clases, y afectar a todas las partes en el pleito; no habrán de exigir distintos lugares para la celebración del juicio, y deberán exponerse separadamente; pero una acción por arresto y persecución maliciosos, o cualquiera de estas causas, podrá acumu-larse a otra por ofensa o daño a una persona.”
Es evidente que si bien las dos causas de acción pueden ser juzgadas en diferentes sitios, ellas no requieren distin-tos lugares. Las acciones en cobro de dinero no tienen sitio determinado y pueden establecerse dondequiera que se- en-cuentre el demandado. Además, Yauco pertenece al distrito de Ponce y la corte de distrito tenía jurisdicción concurrente para conocer de la demanda por $40.08 si la suma total re-clamada excedía de $500. Que pueden acumularse acciones, por varias sumas de dinero ba sido resuelto en el caso de Perea v. Castro, 25 D.P.R. 105. Además, nos inclinamos al parecer de que la indebida acumulación de acciones no hizo nula la sentencia sino únicamente anulable dentro del tér-mino.
• ■ El segundo fundamento fué que el secretario no tenía derecho a dictar sentencia en rebeldía toda vez que la pri-mera causa de acción no era por una cantidad líquida. El *597contrato en cuestión aunque originariamente era uno de aparcería o cultivo del terreno y división de ganancias, sin embargo las ganancias llegaron a liquidarse y fueron paga-das al demandado y así se alegó en la demanda. Por tanto, el párrafo 1 del artículo 194 del Código de Enjuiciamiento Civil era aplicable.

Debe confirmarse la sentencia.